Case 1:19-md-02902-RGA Document 527 Filed 07/06/21 Page 1 of 2 PageID #: 7195




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


  In re Sitagliptin Phosphate (’708 & ’921)              C.A. No. 19-md-2902-RGA
  Patent Litigation



  MERCK SHARP & DOHME CORP.,

                         Plaintiff,
                                                         C.A. No. 19-1489-RGA
           v.

  MYLAN PHARMACEUTICALS INC.,

                         Defendant.


                           NOTICE OF REMOTE DEPOSITIONS

        PLEASE TAKE NOTICE that, pursuant to Federal Rules of Civil Procedure 30 and 45,

Plaintiff Merck Sharp & Dohme Corp. (“Merck”), by and through its counsel, will take the

depositions upon oral examination of the following individuals on the date and time indicated

below, remotely, by video or other means, or as otherwise mutually agreed upon by counsel.

             Deponent                        Date & Time                     Location

 Michael Crowley, Ph.D.               07/07/2021 at 10:00 a.m. ET   Williams & Connolly LLP,
                                                                    725 Twelfth Street, N.W.,
                                                                    Washington, DC 20005
                                                                    (REMOTE)

 William C. Schinzer, Ph.D.           07/09/2021 at 10:00 a.m. ET   Williams & Connolly LLP,
                                                                    725 Twelfth Street, N.W.,
                                                                    Washington, DC 20005
                                                                    (REMOTE)




                                                   1

ME1 36898756v.1
Case 1:19-md-02902-RGA Document 527 Filed 07/06/21 Page 2 of 2 PageID #: 7196




        The depositions will be taken before a court reporter or other person authorized by law to

administer oaths and be recorded by stenographic means, and/or sound-and-video means, and will

continue from day to day until completed. You are invited to attend and participate.

 Dated: July 6, 2021

                                                    McCARTER & ENGLISH, LLP

 OF COUNSEL:                                         /s/ Alexandra M. Joyce
                                                    Michael P. Kelly (#2295)
 Bruce R. Genderson                                 Daniel M. Silver (#4758)
 Jessamyn S. Berniker                               Alexandra M. Joyce (#6423)
 Stanley E. Fisher                                  Renaissance Centre
 Alexander S. Zolan                                 405 N. King Street, 8th Floor
 Elise M. Baumgarten                                Wilmington, DE 19801
 Shaun P. Mahaffy                                   (302) 984-6300
 Anthony H. Sheh                                    mkelly@mccarter.com
 Jingyuan Luo                                       dsilver@mccarter.com
 Sarahi Uribe                                       ajoyce@mccarter.com
 Vanessa O. Omoroghomwan
 Jihad Komis*                                       Attorneys for Plaintiff
 WILLIAMS & CONNOLLY LLP                            Merck Sharp & Dohme Corp.
 725 Twelfth Street, N.W.
 Washington, DC 20005
 T: (202) 434-5000
 F: (202) 434-5029
 bgenderson@wc.com
 jberniker@wc.com
 sfisher@wc.com
 azolan@wc.com
 ebaumgarten@wc.com
 smahaffy@wc.com
 asheh@wc.com
 jluo@wc.com
 suribe@wc.com
 vomoroghomwan@wc.com
 jkomis@wc.com

 *Admitted only in Michigan. Practice
 supervised by D.C. Bar members pursuant
 to D.C. Court of Appeals Rule 49(c)(8).




                                                2

ME1 36898756v.1
